ORDER

PER CURIAM.
A jury convicted defendant of felony murder in the second degree in violation of section 565.021.1(2) RSMo (1994), two counts of robbery in the first degree in violation of section 569.020 RSMo (1994), and three counts of armed criminal action in violation of section 571.015 RSMo (1994). Defendant was sentenced to fifteen years for murder, ten years on each of the robbery counts, and five years on each of the armed criminal action counts, all to run consecutively.
On appeal, defendant raises six points. Defendant alleges the trial court erred (1) by permitting the State to exercise a peremptory strike against one juror, (2) in overruling defendant’s motion to suppress evidence seized from a warrantless search, (3) in overruling defendant’s motion for a competency hearing of a State’s witness, (4) in allowing the State to present evidence from defendant’s codefendant’s statements, (5) in overruling defendant’s objection and in admitting a photograph of the victim, and (6) in overruling defendant’s Rule 29.15 motion. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).